DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Eckenhoff (US 4,675,174) evidenced by Zaidi et al. (US 2008/0069811 A1).
With regard to claims 1-4, 7-9, 12, Eckenhoff teach a device for delivering a therapeutic fluid by a chemical reaction, the device comprising: a housing having a first chamber (Fig. 4 first chamber formed within 12 in the area formed by 12 and 19 surrounding 17, see Reference Figure 1 below, the Examiner notes there is no structure, boundary, or orientation recited for the chambers, the chambers are taken as spaces within the housing), a second chamber (Fig. 4 space within 20, see Reference Figure 1 below), and a third chamber (Fig. 4, space surrounding 15, see Reference Figure 1 below); wherein the device has: a loaded configuration in which the first chamber contains a liquid base, the second chamber contains a polymeric acid (Fig. 4 the citric acid and potassium carbonate are combined with a polymeric acid within chambers 1 and 2 as the chambers are nested, polyacrylic acid available as Carbopol® 943-P, Col. 9 lines 21-63, Col. 11 lines 8-39, Col. 16 lines 14-18), and the third chamber contains the therapeutic fluid (Col. 4 line 47, Col. 7 lines 47-50, Col.13 lines 6-89); and a delivery configuration in which the liquid base reacts with the polymeric acid to generate a propellant gas that delivers the therapeutic fluid from the third chamber (Col. 4 lines 42-64).  Additionally, it is noted as evidenced by Zaidi et al. that Carbopol® 943-P is a gel in which the polyacrylic acid is cross-linked ([0118]).

    PNG
    media_image1.png
    407
    330
    media_image1.png
    Greyscale

With regard to claim 10, 17 is taken as disc shaped (Fig. 4).
With regard to claim 11, Eckenhoff teaches the acid may be provided in various forms including granular (Col. 9 lines 31-33).  As such the acid component may be provided as gel granules in which case the granules are taken as fibers which form the overall gel substance as a whole.
With regard to claims 13-15 and 20, Eckenhoff teaches a method for delivering a therapeutic fluid by a chemical reaction, the method comprising: providing a device containing a liquid base, a polymeric acid, and a therapeutic fluid, the liquid base configured to react with the polymeric acid at a reaction rate to generate a gas that delivers the therapeutic fluid from the device (Fig. 4 the citric acid and potassium carbonate are combined with a polymeric acid, polyacrylic acid available as Carbopol® 943-P, Col. 4 lines 42-64, Col. 9 lines 21-63, Col. 11 lines 8-39, Col. 16 lines 14-18).  Additionally, it is noted as evidenced by Zaidi et al. that Carbopol® 943-P is a gel in which the polyacrylic acid is cross-linked ([0118]).
Alternatively, regarding claim 15, Eckenhoff teaches the acid may be provided in various forms including granular or pellets (Col. 9 lines 31-33) which would control the reaction rate based on a surface area to volume ratio.  
With regard to claim 16, the Examiner notes only one of the modes of control needs to be selected from claim 15, as such the limitations of claim 16 are optional, and as cited in the rejection of claim 15 a cross-linked polymeric acid is provided.  That being said Eckenhoff teaches the acid may be provided in various forms including granular (Col. 9 lines 31-33).  As such the acid component may be provided as gel granules in which case the granules are taken as fibers which form the overall gel substance as a whole.
With regard to claim 18, the Examiner notes only one of the modes of control needs to be selected from claim 15, as such the limitations of claim 18 are optional, and as cited in the rejection of claim 15 a surface area to volume ratio or acid content may be controlled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckenhoff (US 4,675,174) evidenced by Zaidi et al. (US 2008/0069811 A1) as applied to claims 1, 13, and 15 above.
With regard to claims 5 and 6, Eckenhoff teaches various acids and bases can be used and combined based on the desired gas production (Col. 9 lines 30-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use polyacrylic acid with and acid contact of 80% or more as Eckenhoff teaches one of ordinary skill can select the acid component as desired for gas generation.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would be able to determine the acid content needed for the desired reaction without undue experimentation.
With regard to claim 17, Eckenhoff does not explicitly disclose increasing the rate by increasing a free volume of the polymeric acid.  Eckenhoff teaches various acids and bases can be used and combined in amounts and in the selection of substances based on the desired gas production (Col. 9 lines 30-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the free volume of the acid as Eckenhoff teaches one of ordinary skill can select the acid component as desired for gas generation.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would be able to determine the acid content needed for the desired reaction without undue experimentation.  Eckenhoff teaches various acids and bases can be used and combined in amounts and in the selection of substances based on the desired gas production (Col. 9 lines 30-63).
With regard to claim 19, the Examiner notes only one of the modes of control needs to be selected from claim 15, as such the limitations of claim 19 are optional, and as cited in the rejection of claim 15 a cross-linked polymeric acid is provided.  That being said Eckenhoff Eckenhoff teaches various acids and bases can be used and combined based on the desired gas production (Col. 9 lines 30-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use polyacrylic acid with and acid contact of 80% or more as Eckenhoff teaches one of ordinary skill can select the acid component as desired for gas generation.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would be able to determine the acid content needed for the desired reaction without undue experimentation.
With regard to claim 21, the Examiner notes only one of the modes of control needs to be selected from claim 15, as such the limitations of claim 21 are optional, and as cited in the rejection of claim 15 a cross-linked polymeric acid is provided.  That being said Eckenhoff teaches various acids and bases can be used and combined in amounts and in the selection of substances based on the desired gas production (Col. 9 lines 30-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the acid contact of the acid by reducing the water content as Eckenhoff teaches one of ordinary skill can select the acid component as desired for gas generation.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would be able to determine the acid content needed for the desired reaction and means of achieving such content without undue experimentation.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schentag et al. (US 5,279,607) in view of Heintz et al. (US 2015/0314070 A1) and Eckenhoff (US 4,675,174) evidenced by Zaidi et al. (US 2008/0069811 A1).
With regard to claims 1- 4, 7-9, and 12, Schentag et al. teach a device for delivering a therapeutic fluid by a chemical reaction, the device comprising: a housing (Fig. 2, 20, 21, and 22) a first chamber (Fig. 2 chamber surrounding 48), a second chamber (Fig. 2 chamber surrounding 47), and a third chamber (Fig. 2 chamber surrounding 50); wherein the device has: a loaded configuration in which the first chamber contains a liquid, the second chamber contains a reactant, and the third chamber contains the therapeutic fluid (abstract, Col. 7 lines 40-44) ; and a delivery configuration in which the liquid base reacts with the polymeric acid to generate a propellant gas that delivers the therapeutic fluid from the third chamber (see transition from Fig. 2-Fig. 4, Col. 7 lines 1-48).  Schentag et al. teach the sodium bicarbonate base is the solid in compartment 47 and the acid is in compartment 48.  Schentag et al. do not disclose a liquid base or polymeric acid.  However, Schentag et al. teach that various medicaments, liquids, solids, or gasses may be used (Col. 8 lines 61-62).  Further, Heintz et al. teach a base used for a gas reaction to dispense a substance may be provided may be pre-dissolved and flow into the acid ([0045], [0051]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a liquid base in chamber 48 which flows into an acid in chamber 47 in Schentag et al. because Schentag et al. teach that various medicaments, liquids, solids, or gasses may be used and Heintz et al. teach effectively producing a gas to cause delivery via mixing a pre-dissolved base with an acid and would yield the same predictable result.  Schentag et al. do not disclose a polymeric acid. However, Eckenhoff teaches generating gas for dispensing a substance (abstract) in which the acid component of the gas-generating compositions includes citric acid and polyacrylic acid available as Carbopol® 943-P (Col. 16 lines 14-15).  Further, Eckenhoff teaches various acids and bases can be used and combined based on the desired gas production (Col. 9 lines 30-40).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use citric acid and polyacrylic acid as the as the acid reactant in Schentag et al. as Eckenhoff teach this is suitable for a gas-producing reaction to dispense a substance which would yield an effective result and be of ordinary skill would be able to select components for the reaction based on the necessary gas production.  Additionally, it is noted as evidenced by Zaidi et al. that Carbopol® 943-P is a gel in which the polyacrylic acid is cross-linked ([0118]).
With regard to claims 5 and 6, Schentag et al. and Eckenhoff do not explicitly disclose the acid content of the acid.  Eckenhoff teaches various acids and bases can be used and combined based on the desired gas production (Col. 9 lines 30-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use polyacrylic acid with and acid contact of 80% or more as Eckenhoff teaches one of ordinary skill can select the acid component as desired for gas generation.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would be able to determine the acid content needed for the desired reaction without undue experimentation.
With regard to claim 10, as the gel is placed in dis-shaped chamber 47 it would be disc-shaped, further Eckenhoff teaches the gel is compressed into a shape for placement in its container (Col. 16 lines 16-17).
With regard to claim 11, Eckenhoff teaches the acid may be provided in various forms including granular (Col. 9 lines 31-33).  As such the acid component may be provided as gel granules in which case the granules are taken as fibers which form the overall gel substance as a
With regard to claim 13-15 and 20, Schentag et al. teach a method for delivering a therapeutic fluid by a chemical reaction, the method comprising: providing a device containing a base, an acid, and a therapeutic fluid, the base configured to react with the acid at a reaction rate to generate a gas that delivers the therapeutic fluid from the device (see transition from Fig. 2-Fig. 4, Col. 7 lines 1-48).  Schentag et al. teach the sodium bicarbonate base is the solid in compartment 47 and the acid is in compartment 48.  Schentag et al. do not disclose a liquid base or polymeric acid.  However, Schentag et al. teach that various medicaments, liquids, solids, or gasses may be used (Col. 8 lines 61-62).  Further, Heintz et al. teach a base used for a gas reaction to dispense a substance may be provided may be pre-dissolved and flow into the acid ([0045], [0051]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a liquid base in chamber 48 which flows into an acid in chamber 47 in Schentag et al. because Schentag et al. teach that various medicaments, liquids, solids, or gasses may be used and Heintz et al. teach effectively producing a gas to cause delivery via mixing a pre-dissolved base with an acid which would yield the same predictable result.  Schentag et al. do not disclose a polymeric acid. However, Eckenhoff teaches generating gas for dispensing a substance (abstract) in which the acid component of the gas-generating compositions includes citric acid and polyacrylic acid available as Carbopol® 943-P (Col. 16 lines 14-15).  Further, Eckenhoff teaches various acids and bases can be used and combined based on the desired gas production (Col. 9 lines 30-40).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use citric acid and polyacrylic acid as the as the acid reactant in Schentag et al. as Eckenhoff teach this is suitable for a gas-producing reaction to dispense a substance and would yield an effective result and be of ordinary skill would be able to select components for the reaction based on the necessary gas production.  Additionally, it is noted as evidenced by Zaidi et al. that Carbopol® 943-P is a gel in which the polyacrylic acid is cross-linked ([0118]).
Alternatively, regarding claim 15, Eckenhoff teaches the acid may be provided in various forms including granular or pellets (Col. 9 lines 31-33) which would control the reaction rate based on a surface area to volume ratio.  
With regard to claim 16, the Examiner notes only one of the modes of control needs to be selected from claim 15, as such the limitations of claim 16 are optional, and as cited in the rejection of claim 15 a cross-linked polymeric acid is provided.  That being said Eckenhoff teaches the acid may be provided in various forms including granular (Col. 9 lines 31-33).  As such the acid component may be provided as gel granules in which case the granules are taken as fibers which form the overall gel substance as a whole.
With regard to claim 17, Eckenhoff does not explicitly disclose increasing the rate by increasing a free volume of the polymeric acid.  Eckenhoff teaches various acids and bases can be used and combined in amounts and in the selection of substances based on the desired gas production (Col. 9 lines 30-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the free volume of the acid as Eckenhoff teaches one of ordinary skill can select the acid component as desired for gas generation.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would be able to determine the acid content needed for the desired reaction without undue experimentation.  Eckenhoff teaches various acids and bases can be used and combined in amounts and in the selection of substances based on the desired gas production (Col. 9 lines 30-63).
With regard to claim 18, the Examiner notes only one of the modes of control needs to be selected from claim 15, as such the limitations of claim 18 are optional, and as cited in the rejection of claim 15 a surface area to volume ratio or acid content may be controlled.
With regard to claim 19, the Examiner notes only one of the modes of control needs to be selected from claim 15, as such the limitations of claim 19 are optional, and as cited in the rejection of claim 15 a cross-linked polymeric acid is provided.  That being said Eckenhoff Eckenhoff teaches various acids and bases can be used and combined based on the desired gas production (Col. 9 lines 30-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use polyacrylic acid with and acid contact of 80% or more as Eckenhoff teaches one of ordinary skill can select the acid component as desired for gas generation.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would be able to determine the acid content needed for the desired reaction without undue experimentation.
With regard to claim 21, the Examiner notes only one of the modes of control needs to be selected from claim 15, as such the limitations of claim 21 are optional, and as cited in the rejection of claim 15 a cross-linked polymeric acid is provided.  That being said Eckenhoff teaches various acids and bases can be used and combined in amounts and in the selection of substances based on the desired gas production (Col. 9 lines 30-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the acid contact of the acid by reducing the water content as Eckenhoff teaches one of ordinary skill can select the acid component as desired for gas generation.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would be able to determine the acid content needed for the desired reaction and means of achieving such content without undue experimentation.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783